Order entered July 7, 2015




                                             In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                       No. 05-14-01272-CR

                                     SOKHAN SIM, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-82427-2013

                                           ORDER
        The Court REINSTATES the appeal.

        On June 25, 2015, we denied appellant’s motion to extend time to file his brief and

ordered the trial court to make findings. On June 28, 2015, we received appellant’s brief.

Therefore, in the interest of expediting the appeal, we VACATE the June 25, 2015 order to the

extent it requires findings.

        We ORDER appellant’s brief filed as of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE